Case 3:19-cv-12577-BRM-ZNQ Document 20-1 Filed 07/26/19 Page 1 of 2 PageID: 296



 #28750-2196-RLG

 MARSHALL DENNEHEY
 WARNER COLEMAN & GOGGIN
 Attorney of Record: Richard L. Goldstein, Esq.
 15000 Midlantic Drive  Suite 200
 P.O. Box 5429
 Mount Laurel, NJ 08054
 856-414-6000  856-414-6077   rlgoldstein@mdwcg.com
 Attorney for Defendant, Tiger Inn

                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY
                                           (Trenton Vicinage)

  JOHN DOE,                                           C.A. No. 3:19-cv-12577-BRM-LHG

                      Plaintiff
  vs.

                                                      PROOF OF FILING AND SERVICE
  THE TRUSTEES OF PRINCETON
  UNIVERSITY, TIGER INN, MICHELE
  MINTER, REGAN HUNT CROTTY, JOYCE
  CHEN SHUEH, and EDWARD WHITE,

                      Defendants.

         The original of the within document has been filed this date with the Clerk of the Court

 via electronic filing:

         ANSWER TO COMPLAINT WITH CROSSCLAIMS, SEPARATE DEFENSES,
                            AND JURY DEMAND

                                         MARSHALL DENNEHEY
                                         WARNER COLEMAN & GOGGIN


                                         By:   /s/ Richard L. Goldstein
                                               RICHARD L. GOLDSTEIN, ESQ.
                                               Attorney for Defendant,
                                               Tiger Inn

                                               15000 Midlantic Drive, Suite 200
                                               P.O. Box 5429
                                               Mount Laurel, NJ 08054

 LEGAL/123929046.v1
Case 3:19-cv-12577-BRM-ZNQ Document 20-1 Filed 07/26/19 Page 2 of 2 PageID: 297



                                               TEL: (856) 414-6000
                                               FAX: (856) 414-6077
                                               E-MAIL: rlgoldstein@mdwcg.com

 DATE: July 26, 2019

                                        PROOF OF SERVICE

 On, July 26, 2019, I, the undersigned, served the within document:

         ANSWER TO COMPLAINT WITH CROSSCLAIMS, SEPARATE DEFENSES,
                            AND JURY DEMAND

 via electronic filing to the following parties:

                                      Adrienne Levy, Esq.
                                NESENOFF & MILTENBERG, LLP
                                    363 Seventh Ave., 5th fl.
                                     New York, NY 10001
                                     Attorneys for Plaintiff

                                         Linda Wong, Esq.
                                        WONG FLEMING
                                  821 Alexander Rd., Suite 200
                                       Princeton, NJ 08543
          Attorneys for co-Defendants, Trustees of Princeton, Minte, Cotty, Shueh & White

                                   Laurel Pyke Malson, Esq.
                                    Nathiya Nagendra, Esq.
                                    Aryeh S. Portnoy, Esq.
                                     CROWELL MORING
                                1001 Pennsylvania Avenue NW
                                    Washington, DC 20004
   Pro hac vice counsel for co-Defendants, Trustees of Princeton, Minte, Cotty, Shueh & White

         I certify that the foregoing statements made by me are true. I am aware that if any of the

 foregoing statements made by me are willfully false, I am subject to punishment.


                                                   /s/ Richard L. Goldstein
                                                   RICHARD L. GOLDSTEIN, ESQ.

 DATE: July 26, 2019
                                                    -2-


 LEGAL/123929046.v1
